In a tax certiorari proceeding the appeal is from an order of the Supreme Court, Kings County, entered October 29, 1974, reducing the assessments on petitioner’s real property for the tax years 1968-1969 through 1973-74. By written stipulation, dated February 6, 1975, the parties, through their attorneys, have agreed to specific modifications of the order. In accordance with the stipulation, the order is modified by reducing the assessed valuations for the years under review to $1,410,000 for each of said tax years. As so modified, order affirmed, without costs. Gulotta, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.